Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of October 9, 2012, by and between
DCT Industrial Trust Inc. with its principal place of business at 518
Seventeenth Street, Suite 800, Denver, Colorado 80202 (the “Company”), and
Philip L. Hawkins, residing at the address set forth on the signature page
hereof (the “Executive”).

WHEREAS, the Company and the Executive were parties to an employment agreement
made and entered into on October 9, 2009 (the “Prior Employment Agreement”),
that expired by its terms; and

WHEREAS, the Company wishes to continue to employ the Executive, and the
Executive wishes to accept such offer, on the terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for a three-year term commencing on October 10, 2012
and continuing through October 9, 2015, unless sooner terminated in accordance
with the provisions of Section 4 or Section 5 (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).

2. Duties. During the Term, the Executive shall be employed by the Company as
Chief Executive Officer of the Company, and, as such, the Executive shall
faithfully perform for the Company the duties of such office and shall perform
such other duties of an executive, managerial or administrative nature, which
are consistent with such office, as shall be specified and designated from time
to time by the Board of Directors of the Company (the “Board”). The Executive
shall devote substantially all of his business time and effort to the
performance of his duties hereunder; provided, however, that the Executive may
engage in civic or charitable activities, provided that such activities do not
interfere with the Executive’s performance of his duties hereunder or violate
this Agreement. The Executive shall be based in the Denver, Colorado
metropolitan area.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term an initial
salary at the rate of $600,000 per annum (the “Annual Salary”), in accordance
with the customary payroll practices of the Company applicable to senior
executives (but, in no event, less frequently than monthly). The Board, or
committee thereof, may provide for such increases in the Annual Salary as it may
in its discretion deem appropriate; provided that in no event shall the Annual
Salary be decreased.

3.2 Bonus. During the Term, in addition to the Annual Salary, for each fiscal
year of the Company ending during the Term, the Executive shall be eligible to
receive an annual cash bonus. The target annual cash bonus for each fiscal year
of the Company ending during the Term shall be at least equal to 100% of the
Executive’s Annual Salary for such fiscal year; provided that the amount of the
actual cash bonus paid (which may be more or less than the



--------------------------------------------------------------------------------

target amount) shall be determined by the Company, in its sole discretion, based
on such factors relating to the performance of the Executive or the Company as
it deems relevant. Each cash bonus payment under this Section 3.2 shall be made
in a single lump sum within two and one-half (2 1/2) months following the end of
the fiscal year of the Company in which such bonus is earned. By way of
illustration (but not limitation) of the manner in which the preceding sentence
operates, if the Executive earns a bonus for fiscal year 2012, then the cash
bonus payment must be paid in a single lump sum between January 1, 2013 and
March 15, 2013.

3.3 Long-Term Incentive Awards. During the Term, in addition to the Annual
Salary and cash bonus, the Executive shall be eligible to receive annual equity
awards under the Company’s Second Amended and Restated 2006 Long-Term Incentive
Plan (as amended and supplemented from time to time, the “LTIP”) or other
equity-based plan as in effect from time to time that is materially comparable
in the aggregate to the LTIP. The target value of the annual equity awards for
each fiscal year of the Company ending during the Term shall be at least equal
to $1,150,000; provided that the value of the actual equity awards granted
(which may be more or less than the target value) shall be determined by the
Company, in its sole discretion, based on such factors relating to the
performance of the Executive or the Company as it deems relevant. Grants of
annual equity awards under this Section 3.3 shall be made within two and
one-half (2 1/2) months following the end of the fiscal year of the Company to
which such awards relate. Annual equity awards granted shall vest in equal
annual installments over no more than five years, and the vesting period for any
grant made during the Term will begin on January 1 of the year in which such
grant is made. Any grants which are financially equivalent to restricted stock
(e.g. restricted stock units or phantom units), other than those that remain
subject to performance-based vesting hurdles, shall be accompanied by the grant
of dividend equivalent rights. The Executive shall also be eligible to
participate in any multi-year equity award programs established by the Company
for senior executives. The Company will have the right to determine, in its sole
discretion, the terms of any such programs or the Executive’s award thereunder.

3.4 Benefits - In General. Except with respect to benefits of a type otherwise
provided for under Section 3.5, the Executive shall be entitled during the Term
to participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and similar benefits
that are available to other senior executives of the Company generally, on the
same terms as such other executives, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.

3.5 Specific Benefits. Without limiting the generality of Section 3.4, the
Company shall make available to the Executive vacation of four weeks per year,
which vacation days may accrue subject to the Company policy regarding vacation
accruals.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement (including, without limitation, with
respect to use of a mobile phone, use of a blackberry, and entertainment costs);
provided that the Executive submits reasonable proof of such expenses within the
period provided by the Company for expense reimbursements to its senior
executives generally, with the properly completed forms as

 

2



--------------------------------------------------------------------------------

prescribed from time to time by the Company. In addition, the Executive shall be
entitled to reasonable reimbursement for travel, according to the Company’s
policy (which provides for coach class airfare and reimbursement for upgrades).

3.7 Indemnification and Directors and Officers Liability Insurance. The
Executive shall be indemnified, and shall have his legal expenses in connection
with regulatory or other legal proceedings advanced to him, by the Company in
connection with his performance of services hereunder, if and as applicable, on
terms and conditions no less favorable to the Executive than those that apply to
any other senior executives of the Company. The Company shall cause the
Executive to be covered by directors and officers liability insurance with such
coverage to be no less favorable to him than the coverage then being provided to
any other senior executive of the Company.

3.8 Limitations on Severance Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), calculated in a manner consistent with Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
regulations thereunder (or any successor provision) would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision),
then the Severance Payments shall be reduced (but not below zero) so that the
sum of all Severance Payments shall be $1.00 less than the amount at which
Executive becomes subject to the excise tax imposed by Section 4999 of the Code
(or any successor provision); provided that such reduction shall only occur if
it would result in Executive receiving a higher After Tax Amount (as defined
below) than Executive would receive if the Severance Payments were not subject
to such reduction. In the event the Severance Payments are reduced pursuant to
this Section 3.8(a), they shall be reduced in the following order: (1) cash
payments not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

(b) For purposes of Section 3.8(a), the “After Tax Amount” means the amount of
the Severance Payments less all federal, state, and local income, excise and
employment taxes imposed on Executive as a result of Executive’s receipt of the
Severance Payments. For purposes of determining the After Tax Amount, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive’s
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(c) The determination as to whether a reduction in the Severance Payments shall
be made pursuant to Section 3.8(a) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the date of

 

3



--------------------------------------------------------------------------------

termination, if applicable, or at such earlier time as is reasonably requested
by the Company or Executive. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

3.9 Timing of Expense Reimbursement. All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement must be provided by the Company
or incurred by the Executive during the time periods set forth in the Agreement.
All reimbursements shall be paid as soon as administratively practicable, but in
no event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company under this Agreement to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this
Section 4. If the Executive becomes disabled by virtue of ill health or other
disability and is unable to perform substantially and continuously the duties
assigned to him for more than 180 consecutive or non-consecutive days out of any
consecutive 12-month period in the reasonable opinion of a qualified physician
chosen by the Company and reasonably acceptable to the Executive (the foregoing
circumstance being referred to below as a “Disability”), the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive upon notice in writing to the Executive. Upon termination of
employment due to death or Disability during the Term, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary, bonus and other benefits earned
and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination), (ii) the Executive (or the Executive’s estate or beneficiaries in
the case of the death of the Executive) shall be entitled to receive (A) a cash
payment equal to (I) the target bonus for the year of termination multiplied by
(II) a fraction (x) the numerator of which is the number of days in the year up
to the termination and (y) the denominator of which is 365, and (B) elimination
of any exclusively time-based vesting conditions (but not performance
conditions, which shall remain in effect subject to the terms thereof) on any
restricted stock, stock options and other equity awards; provided that, in the
event of termination of employment due to Disability, the Executive will only be
entitled to receive the payment and accelerated vesting set forth in this clause
(ii) if the Executive executes and delivers to the Company a general release in
a form reasonably acceptable to the Company, which does not require the release
of any payment rights under this Section 4 or under Section 3.7, within thirty
(30) days following such termination and such release becomes irrevocable at the
earliest possible time under applicable law following such execution and
delivery, (iii) Section 3.7 shall apply in accordance with its terms and
(iv) the Executive (or, in the case of his death, his estate and beneficiaries)
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of employment, or any other rights hereunder. By way of
illustration (but not limitation) of the manner in which clause (ii)(B) of the
preceding sentence operates, if the Executive were to hold an equity award with
a five-year performance-based vesting condition, where the Executive would also
need to remain employed during such period, and the

 

4



--------------------------------------------------------------------------------

Executive’s employment were to terminate in the fourth year of the vesting
period due to his death or Disability, then, so long as the performance measures
are met at the end of the five-year performance period, the Executive or his
estate would be entitled to payments as though he had remained employed (and, if
the performance measures are not met at the end of the five-year performance
period, the award is thereupon forfeited).

Any payments that the Executive is entitled to receive pursuant to clause (i) of
the third sentence of this Section 4 shall be made by the Company in a single
lump sum within five (5) days after termination of employment due to death or
Disability. Any payment or acceleration of vesting that the Executive is
entitled to receive pursuant to clause (ii) of the third sentence of this
Section 4 shall be made by the Company in a single lump sum or occur,
respectively, upon the 45th day after termination of employment due to death or
Disability.

5. Certain Terminations of Employment.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

 

  (i) conviction of a felony (other than a traffic violation), a crime of moral
turpitude, or any financial crime involving the Company; a willful act of
dishonesty, breach of trust or unethical business conduct in connection with the
business of the Company that has a material detrimental impact on the Company;

 

  (ii) commission of fraud, misappropriation or embezzlement against the
Company; any act or omission in the performance of his duties hereunder that
constitutes willful misconduct, willful neglect or gross neglect, in any such
case if such action or omission is either material or repeated;

 

  (iii) repeated failure to use reasonable efforts in all material respects to
adhere to the directions of the Board, or the Company’s policies and practices,
after his being informed that he is not so adhering;

 

  (iv) willful failure to substantially perform his duties properly assigned to
him (other than any such failure resulting from his Disability);

 

  (v) breach of any of the provisions of Section 6; or

 

  (vi)

breach in any material respect of the terms and provisions of this Agreement and
failure to cure such breach within ten days following written notice from the
Company specifying such breach; provided that the Company shall not be permitted
to terminate the Executive for Cause except on written notice given to the
Executive at any time following the occurrence of any of the events described in
clause (i), (ii) or (v) above and on written

 

5



--------------------------------------------------------------------------------

  notice given to the Executive at any time not more than 30 days following the
occurrence of any of the events described in clause (iii), (iv) or (vi) above
(or, if later, the Company’s knowledge thereof).

(b) The Company may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate his employment hereunder for any or no reason on
at least 30 days’ and not more than 60 days’ written notice given to the
Company. If the Company terminates the Executive for Cause during the Term, or
if the Executive terminates his employment during the Term and the termination
by the Executive is not covered by Section 5.2, then (i) the Executive shall be
entitled to receive any Annual Salary and other benefits earned and accrued
under this Agreement prior to the date of termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination of employment); (ii) Section 3.7 shall apply in accordance with its
terms; and (iii) the Executive shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to in writing by the Executive,

 

  (i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company, as
specified in Section 2 or the change in the Executive’s title to any position
other than Chief Executive Officer (or President and Chief Executive Officer);
provided that it will be considered a material reduction in duties and
responsibilities if after the date hereof there is a reorganization of the
Company and a new holding company or parent is established thereover, which
controls the Company, the Executive is not Chief Executive Officer (or President
and Chief Executive Officer) of the new holding company or parent or his role
with respect to the affiliated group as a whole is materially adversely
affected;

 

  (ii) a reduction in the Annual Salary of the Executive, or a reduction in the
target bonus or target LTIP award applicable to the Executive (except for a
material reduction in target bonus or target LTIP award that is part of a
Company program to reduce “general and administrative” expenses due to business
conditions which reduction is applied to other senior officers generally;
provided that such reduction is before the occurrence of a Change in Control (as
defined below));

 

6



--------------------------------------------------------------------------------

  (iii) the relocation of the Executive’s office to more than 30 miles from
Denver, Colorado;

 

  (iv) failure to continue to elect the Executive as a member of the Board; or

 

  (v) any material breach by the Company of any provision of this Agreement.

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Executive gives to the Company a written notice identifying the event
or condition purportedly giving rise to Good Reason expressly referencing this
Section 5.2(a) within 45 days after the time at which the event or condition
first occurs or arises (or, if later, was discovered or should have been
discovered by the Executive) and (B) shall not be deemed to exist at any time at
which there exists an event or condition which could serve as the basis of a
termination of the Executive’s employment for Cause; and (ii) if there exists
(without regard to the following clause (ii)(A)) an event or condition that
constitutes Good Reason, (A) the Company shall have 45 days from the date notice
of Good Reason is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder; and
(B) if the Company does not cure such event or condition within such 45-day
period, the Executive shall have one business day thereafter to give the Company
notice of termination of employment on account thereof (specifying a termination
date no later than 10 days from the date of such notice of termination). If the
45 days noted in clause (ii)(A) above extends beyond the Term, then the Term for
purposes of Section 5.2(b) shall be extended until the earlier of (i) the date
on which the Company cures such event or condition or (ii) the first business
day following the end of such 45-day period.

(b) The Company may terminate the Executive’s employment at any time for any
reason or no reason upon notice to the Executive and the Executive may terminate
the Executive’s employment with the Company for Good Reason upon notice to the
Company. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, and such termination occurs either during the Term
or within 18 months after a Change in Control (as defined in Section 5.3) that
occurs at any time during or after the Term, (i) the Company shall pay to the
Executive Annual Salary, bonus and other benefits earned and accrued under this
Agreement prior to the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the termination of employment);
(ii) the Company shall pay or provide to the Executive (A) two times (or, in the
event of a termination within 18 months after a Change in Control, three times)
Annual Salary, (B) two times (or, in the event of a termination within 18 months
after a Change in Control, three times) the greater of (x) the target bonus for
the year of termination and (y) the average of the actual bonuses for the two
years (with respect to which bonuses are determined) prior to the year of
termination, (C) a cash payment equal to (I) the target bonus for the year of
termination multiplied by (II) a fraction (x) the numerator of which is the
number of days in the year up to the termination and (y) the denominator of
which is 365 and (D) for a period of two years after termination of employment,
such continuing coverage under the group health plans the Executive would have
received under this Agreement (and at such costs to the Executive) as would have
applied in the absence of such termination (but not taking

 

7



--------------------------------------------------------------------------------

into account any post-termination increases in Annual Salary that may otherwise
have occurred without regard to such termination and that may have favorably
affected such benefits); (iii) the Executive shall be entitled to elimination of
any exclusively time-based vesting conditions (but not performance conditions,
which shall remain in effect subject to the terms thereof) on any grant under
the LTIP or any other grant of restricted stock, stock options or other equity
awards; (iv) Section 3.7 shall apply in accordance with its terms; and (v) the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder; provided that the Executive will only be entitled to receive the
payments, benefits and accelerated vesting set forth in clauses (ii) and
(iii) if the Executive executes and delivers to the Company a general release in
a form reasonably acceptable to the Company, which does not require the release
of any payment rights under this Section 5.2(b) or under Section 3.7, within
thirty (30) days following such termination and such release becomes irrevocable
at the earliest possible time under applicable law following such execution and
delivery. The payments under clause (i) of the second sentence of this
Section 5.2(b) shall be made in a single lump sum within five business days
after termination. Any payment or acceleration of vesting that the Executive is
entitled to receive pursuant to clause (ii) or (iii) of the second sentence of
this Section 5.2(b) shall be made by the Company in a single lump sum or occur,
respectively, upon the 45th day after termination.

(c) Notwithstanding clause (ii)(D) of the second sentence of Section 5.2(b),
(i) nothing herein shall restrict the ability of the Company to amend or
terminate the plans and programs referred to in such clause (ii)(D) from time to
time in its sole discretion, and (ii) the Company shall in no event be required
to provide any benefits otherwise required by such clause (ii)(D) after such
time as the Executive becomes entitled to receive benefits of the same type from
another employer or recipient of the Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements).

5.3 Change in Control. Without duplication of the foregoing, upon a Change in
Control (as defined below) at any time during or after the Term while the
Executive is employed, then, without limiting the payments and benefits to which
the Executive may be entitled under Section 5.2 in accordance with its terms
(but without duplication thereof), all outstanding unvested grants under the
LTIP or any other grant of restricted stock, stock options or other equity
awards subject to time-based vesting conditions (but not performance-based
conditions, which shall remain in effect subject to the terms thereof) shall
fully vest and shall become immediately exercisable, as applicable. For purposes
of this Agreement, “Change in Control” shall mean the happening of any of the
following:

 

  (i)

any “person,” including a “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”), but
excluding the Company, any entity controlling, controlled by or under common
control with the Company, any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any such entity, and the Executive and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Executive is a member), is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or

 

8



--------------------------------------------------------------------------------

  indirectly, of securities of the Company representing 30% or more of either
(A) the combined voting power of the Company’s then outstanding securities or
(B) the then outstanding shares of common stock of the Company (in either such
case other than as a result of an acquisition of securities directly from the
Company); or

 

  (ii) any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 50% of the
combined voting power of the securities of the surviving entity or its parent
outstanding immediately after such consolidation or merger; or

 

  (iii) there shall occur (A) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or

 

  (iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the Incumbent Directors shall be deemed to be an Incumbent Director.

5.4 Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the

 

9



--------------------------------------------------------------------------------

Executive’s separation from service, or (B) the Executive’s death. If any such
delayed cash payment is otherwise payable on an installment basis, the first
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule. Any payments delayed pursuant to this
Section 5.4(a) shall bear interest during the period of such delay at a rate of
interest equal to the short-term applicable federal rate for annually
compounding obligations for purposes of Section 1274(d) of the Code, or any
successor provision, for the month in which such payment otherwise would have
been paid.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section 1.409A
1(h).

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

6. Covenants of the Executive.

6.1 Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which, for purposes of this
Section 6 (and any related enforcement provisions hereof), expressly includes
its successors and assigns), is any commercial activity comprising any one or
more of the ownership, acquisition, development or management of industrial real
estate (the “Business”); (ii) the Company is one of the limited number of
persons who have developed such a business; (iii) the Company’s Business is
currently national in scope within both the United States and Mexico; (iv) the
Executive’s work for the Company will give him access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of the Executive contained in this Section 6 are essential to the
business and goodwill of the Company; and (vi) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
this Section 6. Accordingly, the Executive covenants and agrees that:

 

10



--------------------------------------------------------------------------------

(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive’s exposure to the proprietary
information of the Company, the Executive covenants and agrees that, during the
period commencing on the date hereof and (except as provided below) ending one
year following the date upon which the Executive shall cease to be an employee
of the Company and its Controlled Affiliates (as defined below), he shall not in
the United States, or, if and to the extent that the Business is Actively
Conducted (as defined below) outside of the United States, in the applicable
non-U.S. locations, directly or indirectly, (i) engage in any element of the
Business (other than for the Company or its Controlled Affiliates), (ii) render
any services to any person, corporation, partnership or other entity (other than
the Company or its Controlled Affiliates) engaged in any element of the
Business, or (iii) become interested in any such person, corporation,
partnership or other entity (other than the Company or its Controlled
Affiliates) as a partner, member, manager, shareholder, principal, agent,
employee, trustee, consultant or any person engaged in the Business, or in any
other relationship or capacity; provided, however, that, notwithstanding the
foregoing, the Executive may own or acquire or otherwise invest in, directly or
indirectly, securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or in the over-the-counter market, (B) the
Executive is not a controlling person of, or a member of a group which controls,
such entity and (C) the Executive does not, directly or indirectly, own 5% or
more of any class of securities of such entity; and provided that the foregoing
provisions of this Section 6.1(a) shall not prevent the Executive from rendering
services to any person, corporation, partnership or other entity engaged in any
element of the Business (a “Permitted Party”), or from otherwise becoming
interested in a Permitted Party if (x) the Permitted Party and its affiliates,
taken together, are not a significant competitor of the Company and no element
of the Business is a Material (as defined below) part of the business of the
Permitted Party and its affiliates, taken together, and (y) the Executive has no
services-related or investment-related role or interest in or otherwise with
regard to any portion of the business of the Permitted Party and its affiliates
that competes with the Company. “Material” for purposes of the immediately
preceding sentence means that the total assets of the Permitted Party and its
affiliates that comprise the Business constitute 20% or more of the total assets
of the Permitted Party and its affiliates. “Actively Conducted” shall mean that
the Company actually owns or manages industrial real estate in the specified
location, or has entered into a binding agreement, or a letter of intent, a term
sheet, an agreement in principle, or any similar non-binding agreement (which
non-binding agreement has not been terminated or expired of its own terms), to
purchase or manage industrial real estate in the specified location. “Controlled
Affiliates” shall mean any and all entities that the Company directly or
indirectly controls; provided that, if after the date hereof there is a
reorganization of the Company and a new holding company is established
thereover, which controls the Company, then “Controlled Affiliates” shall also
include such holding company and any affiliates that are controlled by the new
parent. Notwithstanding the foregoing, if either (i) employment terminates upon
or after the scheduled expiration of the Term (without any early termination
under Section 4 or 5) or (ii) employment terminates following a Change in
Control and Section 5.2(b) applies, then the restrictions of this Section 6.1(a)
shall not extend beyond the date of termination of employment.

(b) During and after the Term, the Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection

 

11



--------------------------------------------------------------------------------

with the business and affairs of the Company and its Controlled Affiliates, all
confidential matters relating to the Company’s Business and the business of any
of its Controlled Affiliates and to the Company and any of its Controlled
Affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its Controlled Affiliates, including,
without limitation, information with respect to (i) sources and non-public
methods of raising capital, (ii) non-public information related to joint
ventures, institutional funds and the partners or other investors therein, and
(iii) any other material, non-public information (the “Confidential Company
Information”); and shall not disclose such Confidential Company Information to
anyone outside of the Company except (w) with the Company’s express written
consent, (x) Confidential Company Information which is at the time of receipt or
thereafter becomes publicly known through no wrongful act of the Executive or is
received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement, (y) as required by law or
legal process (provided that the Executive shall give the Company reasonable
prior written notice of disclosure under this clause (y)), and (z) for
disclosures to counsel in the context of seeking legal advice where counsel
agrees, for the benefit of the Company, to be bound by the restrictions of this
sentence.

(c) From the date hereof through the end of the one-year period commencing with
the Executive’s termination of employment, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
Controlled Affiliates, any employee, or independent contractor of the Company
where the independent contractor performs (or in the prior year has performed) a
substantial portion of his services for the Company, or (ii) hire (on behalf of
the Executive or any other person or entity) any employee or independent
contractor of the Company, where the independent contractor performs (or in the
last year of service to the Company has performed) a substantial portion of his
services for the Company, who has left the employment or other service of the
Company or any of its Controlled Affiliates within the one-year period which
follows the termination of such employee’s or independent contractor’s
employment or other service with the Company and its Controlled Affiliates. From
the date hereof through the end of the one-year period commencing with the
Executive’s termination of employment with the Company, the Executive will not,
whether for his own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
Company’s or any of its Controlled Affiliates’ relationship with, or endeavor to
entice away from the Company or any of its Controlled Affiliates, any person who
during the Term is or was a tenant, co-investor, co-developer, joint venturer or
other customer of the Company or any of its Controlled Affiliates. While the
Executive’s non-compete obligations under Section 6.1(a) are in effect (or would
have been in effect if not for clause (ii) of the last sentence of
Section 6.1(a)), the Executive shall not publish any statement or make any
statement under circumstances reasonably likely to become public that is
critical of the Company or any of its Controlled Affiliates, or in any way
adversely affecting or otherwise maligning the Business or reputation of the
Company or any of its Controlled Affiliates (provided that nothing in this
sentence is intended to prevent the Executive from including in his pleadings or
from his testimony any truthful matter to the extent necessary to defend against
any claim by the Company or a third party against the Executive, or to prosecute
any claim against the Company for a breach of this Agreement).

 

12



--------------------------------------------------------------------------------

(d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive concerning the business of the Company or its
Controlled Affiliates, (i) shall at all times be the property of the Company
(and, as applicable, any Controlled Affiliates) and shall be delivered to the
Company at any time upon its request, and (ii) upon the Executive’s termination
of employment, shall be immediately returned to the Company.

(e) During and after the Executive’s employment, the Executive shall cooperate
reasonably with the Company in the defense or assertion of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company which relate to events or occurrences that transpired while the
Executive was employed by the Company, other than any such claims or actions
which may be brought in the future against the Company by the Executive. The
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. During and after the Executive’s employment, the Executive
also shall cooperate reasonably with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
not utilize this Section 6.1(e) to require the Executive to make himself
available to an extent that would unreasonably interfere with full-time
employment responsibilities that the Executive may have. The Company shall
reimburse the Executive for any pre-approved reasonable out of pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 6.1(e) within ten business days after receipt of appropriate
documentation consistent with the Company’s business expense reimbursement
policy. In addition, for all time that the Executive reasonably expends at the
request of the Company in cooperating with the Company or any of its affiliates
pursuant to this Section 6.1(e) where the Executive is no longer employed by the
Company, the Company shall compensate the Executive at a per hour rate equal to
the sum of (A) Annual Salary in the Executive’s last fiscal year of employment
during the Term plus (B) the Executive’s actual annual cash bonus for the last
fiscal year of employment during the Term for which such a bonus was determined,
divided by 2,000; provided that the Executive’s right to such compensation shall
not apply to time spent in activities that could have been compelled pursuant to
a subpoena, including testimony and related attendance at depositions, hearings
or trials. All such compensation will be paid on a monthly, or, at the option of
the Company, more frequent basis, within ten business days after receipt of a
detailed invoice, in a form reasonably satisfactory to the Company, documenting
the time spent by the Executive cooperating with the Company.

6.2 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1, the Company and its Controlled Affiliates shall have, in addition
to, and not in lieu of, any other rights and remedies available to the Company
and its Controlled Affiliates under law or in equity (including, without
limitation, the recovery of damages), the right and remedy to have the
Restrictive Covenants specifically enforced (without

 

13



--------------------------------------------------------------------------------

posting bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry against the
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.

6.3 Certain Colorado Matters. The Executive acknowledges the following
provisions of Colorado law, set forth in Colorado Revised Statutes
Section 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(a) Any contract for the purchase and sale of a business or the assets of a
business;

(b) Any contract for the protection of trade secrets;

(c) Any contract provision providing for the recovery of the expense of
educating and training an employee who has served an employer for a period of
less than two years;

(d) Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

The Executive acknowledges that this Agreement is executed for the protection of
trade secrets under Section 8-2-113(2)(b), and is intended to protect the
confidential information and trade secrets of the Company. The Executive also
acknowledges that he is “executive [or] management personnel” within the meaning
of Section 8-2-113(2)(d).

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

14



--------------------------------------------------------------------------------

7.3 Enforceability; Jurisdiction; Arbitration.

(a) The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants set forth in Section 6 upon the courts of any
jurisdiction within the geographical scope of the Restrictive Covenants.

(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its Controlled
Affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 6.2) that is not resolved by the Executive and the
Company (or its Controlled Affiliates, where applicable) shall be submitted to
arbitration in Denver, Colorado in accordance with Colorado law and the
procedures of the American Arbitration Association before a single arbitrator.
The determination of the arbitrator shall be conclusive and binding on the
Company (or its Controlled Affiliates, where applicable) and the Executive and
judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall bear one-half of the costs of any arbitration
and the Executive, as the other party to the arbitration, shall bear the other
half; each party will bear its own attorney’s fees and costs.

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

If to the Company, to:

   DCT Industrial Trust Inc.    518 Seventeenth Street, Suite 800    Denver,
Colorado 80202    Attention: Chairman    Facsimile: (303) 228-2201

with a copy to:

   Goodwin Procter LLP    53 State Street    Boston, MA 02109    Attention:
Daniel P. Adams    Facsimile: (617) 523-1231

If to the Executive, to:

   Philip L. Hawkins    at the address set forth on the signature page hereof

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the subject matter hereof and supersedes all prior agreements,
understandings and negotiations regarding the same. For the avoidance of doubt,
the Prior Employment Agreement is hereby superseded including, but not limited
to, Section 7.12 thereto.

 

15



--------------------------------------------------------------------------------

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF COLORADO.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. This Agreement, and the
Company’s rights and obligations hereunder, may not be assigned by the Company;
any purported assignment by the Company in violation hereof shall be null and
void. Notwithstanding the foregoing, (i) in the event of any sale, transfer or
other disposition of all or substantially all of the Company’s assets or
business, whether by merger, consolidation or otherwise, the Company may assign
this Agreement and its rights hereunder, and (ii) the Company may assign the
Agreement to its Controlled Affiliates so long as the Executive’s title is not
reduced and the Executive’s role in respect of the affiliated group taken as a
whole is not materially adversely affected.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5, 6, 7.3, and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 4, 5, 6, 7.3, and 7.9), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.

 

16



--------------------------------------------------------------------------------

7.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

7.14 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

COMPANY:

DCT INDUSTRIAL TRUST INC.

By:  

/s/ John G. Spiegleman

Name:

 

John G. Spiegleman

Title:

 

Executive Vice President and General Counsel

 

EXECUTIVE:

/s/ Philip L. Hawkins

Philip L. Hawkins